Citation Nr: 9900432	
Decision Date: 01/08/99    Archive Date: 01/19/99

DOCKET NO.  95-32 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased rating for scars on the left 
forearm, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1972 to July 
1976.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from an April 1995 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri, which denied the veterans claim 
for a compensable evaluation for scars of the left forearm.  
In June 1997, the case was remanded to the RO for additional 
development.  Pursuant to the evidence developed through the 
Boards June 1997 Remand decision, the veteran was granted a 
10 percent evaluation for his service-connected scars of the 
left forearm.  He now seeks an evaluation in excess of 10 
percent for this disability.  Accordingly, the Board will 
proceed with its review of the case.  


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that the RO was incorrect in denying the 
benefit sought on appeal.  He maintains, in substance, that 
he experiences pain and weakness due to his scars, and is 
unable to obtain or retain gainful employment due to his left 
forearm scars.  Therefore, a favorable determination has been 
requested.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the preponderance of the 
evidence is against the veterans claim for an evaluation in 
excess of 10 percent for his scars of the left forearm.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable resolution of the 
issue on appeal has been obtained by the RO.  

2.  The veterans scarring on his left forearm is not shown 
to involve exudation or constant itching, is not painful, and 
does not involve extensive lesions or marked disfigurement.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
the veterans scars of the left forearm have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1-4.14, 4.20, 4.118, Diagnostic Code 7805 
(1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veterans claim for an increased evaluation for his 
service-connected scars of the left forearm is well grounded.  
See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle 
v. Derwinski, 2 Vet. App. 628, 632 (1992).  The Board also 
finds that all relevant facts have been properly developed.  
See 38 U.S.C.A. § 5107(a) (West 1991).  The evidence includes 
the veterans service medical records, records of treatment 
following service, statements by the veteran, and reports of 
VA rating examinations.  The Board is unaware of any 
additional relevant evidence which is available in connection 
with this appeal.  Therefore, no further assistance to the 
veteran regarding the development of evidence is required.  

Disability evaluations are determined by evaluating the 
extent to which the veterans service-connected disability 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (1998).  In 
addition, where entitlement to service connection has already 
been established, and an increase of a disability evaluation 
is at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

A brief review of the record indicates that the veteran was 
initially granted service connection for scars of the left 
forearm by a rating decision of April 1995, and was initially 
assigned a noncompensable evaluation.  The veteran appealed 
this decision, and by a June 1997 Remand decision, the Board 
referred the case back to the RO for additional development.  
Specifically, the Board observed that as the veterans 
service-connected scars of the left forearm had not been 
properly evaluated, a VA rating examination was in order in 
order to determine the severity of this disability.  The 
veteran underwent a VA rating examination in January 1998, 
and on the basis of this examination, was assigned a 10 
percent evaluation for his scars of the left forearm, 
effective from January 4, 1998.  The veteran continued his 
appeal of this issue, maintaining, in essence, that his scars 
of the left forearm were more severe than reflected in the 10 
percent evaluation.  

The report of the January 1998 rating examination shows that 
the veteran had received stitches in service after he had 
been injured when a window shattered, lacerating his arm.  
The examiner noted that the scars of the veterans arm 
appeared to be the result of surface type lacerations, and 
did not appear to involve any muscle damage or adhesions.  On 
examination, there was no muscle loss or damage, and no 
atrophy or tissue loss.  The veterans current symptomatology 
involved slight tenderness, but was otherwise negative.  The 
examiner noted that the veterans injury involved two scars, 
aligned in a V shape on his forearm.  Beyond noting a 
slight depression in the immediate area of the scars, no 
other defects were noted.  There was no inflammation, edema, 
or keloid formation, and no nerve damage, or involvement of 
any joints.  

The rating schedule does not contain a diagnostic code that 
specifically evaluates the veterans scars of the left 
forearm, and the disability in this case has been rated as 
analogous to eczema under 38 C.F.R. § 4.118, Diagnostic Code 
7806 (1998), pursuant to 38 C.F.R. § 4.118, Diagnostic Code 
7805 (1998).  See 38 C.F.R. § 4.20 (1998).  Applying the 
criteria for eczema under 38 C.F.R. § 4.118, Diagnostic 
Code 7806, to the evidence of record, the Board concludes 
that the preponderance of the evidence is against a higher 
evaluation.  

The current 10 percent evaluation is contemplated upon a 
showing of exfoliation, exudation, or itching, if the area 
involved is exposed or extensive.  A 30 percent evaluation is 
contemplated in cases involving exudation or constant 
itching, extensive lesions or marked disfigurement.  A 50 
percent evaluation is contemplated in cases involving 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or where the overall condition is 
especially repugnant.  See 38 C.F.R. § 4.118, Diagnostic Code 
7806.  

The veteran has some mild tenderness, and a slight depression 
in both of his 6-centimeter long scars.  No muscle or 
neurological involvement has been noted, and aside from a 
slight depression and minimal tenderness, the veterans 
scarring of the left forearm was not shown to involve 
symptomatology to the degree of severity reported by the 
veteran.  

In any event, the Board observes that the veterans 
demonstrated symptomatology is not completely consistent with 
the criteria for assignment of a 10 percent evaluation.  The 
veterans two scars on his left forearm are not shown to 
involve exfoliation, exudation, or itching, but do involve 
some mild tenderness on palpation and are located on an 
exposed area of the skin.  No marked disfigurement is shown, 
and the two scars, which are both approximately 6 centimeters 
in length do not cover an extensive area of skin.  
Accordingly, the Board finds that the currently assigned 10 
percent evaluation adequately reflects the severity of the 
veterans scars of the left forearm, and that the 
preponderance of the evidence is against assignment of a 
higher evaluation under any other diagnostic code.  See 
generally 38 C.F.R. § 4.118, Diagnostic Codes 7805, 7806.  
Therefore, the benefit sought on appeal is denied.  

In addition, the Board has considered the potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations (1998).  See Schafrath v. Derwinski, 1 
Vet. App. 589, 593 (1991).  Here there has been no showing 
that the disability under consideration, scars of the left 
forearm, has caused marked interference with employment, has 
necessitated frequent periods of hospitalization, or 
otherwise renders impractical the application of the regular 
schedular standards.  The Board notes that the veteran has 
consistently maintained that he should be entitled to a 
higher disability evaluation based upon his service-connected 
disability, because of his claims that it has resulted in an 
impaired ability to obtain and retain employment.  However, 
the record does not support this contention, and does not 
show any recent hospitalization or interference with 
employment or other activities of daily living due to two 6-
centimeter superficial scars on the veterans left forearm.  
In the absence of factors suggestive of an unusual disability 
picture, further development in keeping with the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) (1998) is not 
warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

Because there is not an approximate balance of positive and 
negative evidence regarding the merits of the veterans claim 
that would give rise to reasonable doubt in his favor, the 
provisions of 38 U.S.C.A. § 5107 are not applicable.  Should 
the veterans scars of the left forearm become constantly 
painful and involve marked disfigurement in the future, he 
may apply for an increase in his assigned disability rating.  
See 38 C.F.R. § 4.1.  At present, however, the Board finds no 
basis upon which to grant an increased evaluation for the 
veterans scars of the left forearm.  


ORDER

Entitlement to an evaluation in excess of 10 percent for 
scars of the left forearm is denied.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
